Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 9/08/2022, with respect to the rejections of claims 1, 9, and 13 under 35 U.S.C. 102(a)(1), and of claims 4-8, 12, and 16-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Specifically, the examiner is persuaded that the prior art, Kim, does not disclose: 
generating a reconstructed picture from the current picture based on motion information of one or more blocks of the current picture and based on the ratio of the one or more resolutions of the one or more reference pictures to the resolution of the current picture, the motion information comprising at least one motion vector which is not scaled, resize, upsampled, or downsampled

because Kim explicitly discloses using motion vector scaling ([0196]-[0197]).
 Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the newly found prior art, Sato, US 2016/0241882 A1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, claims 1 and 13 recite: 
generating a reconstructed picture from the current picture based on motion information of one or more blocks of the current picture and based on the ratio of the one or more resolutions of the one or more reference pictures to the resolution of the current picture, the motion information comprising at least one motion vector which is not scaled, resize, upsampled, or downsampled
For instance, figure 8A of the drawings shows in step 808: "in-loop up-sampler or down-sampler determining ratio of resolution of current frame to resolutions of one or more reference pictures, and scaling motion vectors of one or more reference pictures in accordance with ratio”, which does not support performing inter-layer prediction without resizing, scaling, or upsampling a motion vector, because it explicitly recites scaling a motion vector for inter-layer prediction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato, US 2016/0241882 A1.

Regarding claim 1, Sato discloses: a method comprising:
obtaining one or more reference pictures from a reference picture buffer, the one or more reference pictures having resolutions different from a resolution of a current picture ([0102] discloses with respect to figure 5 an encoding device 10 may buffer base layer images, which serve as reference for enhancement layer(s), using common memory 2.);
determining a ratio of one or more resolutions of the one or more reference pictures to the resolution of the current picture ([0084] discloses determining a resolution ratio between base and enhancement layer pixels for prediction purposes.)
and
generating a reconstructed picture from the current picture based on motion information of one or more blocks of the current picture ([0122] discloses inter prediction section 35 performs inter prediction using motion information, while [0189] discloses reconstructing an enhancement layer image.) and based on the ratio of the one or more resolutions of the one or more reference pictures to the resolution of the current picture (See [0084].), the motion information comprising at least one motion vector which is not scaled, resize, upsampled, or downsampled (As disclosed in [0122] and [0084], respectively, the motion information is used for inter prediction, and inter-layer prediction is performed using direct pixel-value upsampling, i.e. without scaling, resizing or upsampling a motion vector).
Regarding claim 13, Sato discloses: a system comprising:
one or more processors (See [0256], “control unit 910 includes a processor”); and
memory communicatively coupled to the one or more processors (See [0256]), the memory storing computer-executable modules executable by the one or more processors that, when executed by the one or more processors, perform associated operations, the computer-executable modules comprising:
obtaining one or more reference pictures from a reference picture buffer, the one or more reference pictures having resolutions different from a resolution of a current picture ([0102] discloses with respect to figure 5 an encoding device 10 may buffer base layer images, which serve as reference for enhancement layer(s), using common memory 2.);
determining a ratio of one or more resolutions of the one or more reference pictures to the resolution of the current picture ([0084] discloses determining a resolution ratio between base and enhancement layer pixels for prediction purposes.)
and
generating a reconstructed picture from the current picture based on motion information of one or more blocks of the current picture ([0122] discloses inter prediction section 35 performs inter prediction using motion information, while [0189] discloses reconstructing an enhancement layer image.) and based on the ratio of the one or more resolutions of the one or more reference pictures to the resolution of the current picture (See [0084].), the motion information comprising at least one motion vector which is not scaled, resize, upsampled, or downsampled (As disclosed in [0122] and [0084], respectively, the motion information is used for inter prediction, and inter-layer prediction is performed using direct pixel-value upsampling, i.e. without scaling, resizing or upsampling a motion vector).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable Sato, in view of Lin, US 2021/0067771 A1

Regarding claim 16, Sato discloses the limitations of claim 13, upon which depends claim 16.  Kim does not disclose: the system of claim 13, further comprising a candidate list deriving module configured to derive an affine merge candidate list or an affine motion vector prediction (AMVP) candidate list for a block of the current frame, the affine merge candidate list or the AMVP candidates list comprising a plurality of control point motion vector predictor (CPMVP) candidates or AMVP candidates, respectively.
However Lin discloses in [0012] an affine Merge mode, and selection of neighbor candidate blocks according to said mode.  Lin also discloses that an affine motion model is used to derive affine MVP candidates for both affine AMVP and affine merge modes (See [0043]).  See [0027]
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate into Sato the feature disclosed in Lin of deriving both affine merge and AMVP candidate lists for inter prediction of a current block, in order to improve the ability to handle more complex motion within a video, such as combinations of translation, rotation, shearing, et cetera, within a video sequence (Lin [0021]).

Regarding claim 17, the combination of Sato in view of Lin discloses the limitations of claim 16, upon which depends claim 17.  This combination, specifically Lin, further discloses: the system of claim 16, wherein deriving the affine merge candidate list comprises deriving up to two inherited affine merge candidates (Lin discloses in [0044]-[0046] deriving two inherited affine merge candidates inherited from neighbor blocks for both affine AMVP and affine merge mode candidate lists).

Regarding claim 18, the combination of Sato in view of Lin discloses the limitations of claim 16, upon which depends claim 18.  This combination, specifically Lin, further discloses: the system of claim 16, wherein deriving the affine merge candidate list comprises deriving a constructed affine merge candidate (Lin further discloses a constructed control point candidate as part of the affine motion candidate list, as disclosed in [0047]-[0049].  Note in this context that [0044] reads: “Two kinds of affine candidates are used for the affine AMVP mode and affine merge mode. The two kinds of affine candidates correspond to the inherited affine candidate and the comer derived [i.e., constructed] candidate.  Thus both inherited and constructed may appear in both affine AMVP and affine merge list types.).

Regarding claim 19, the combination of Sato in view of Lin discloses the limitations of claim 16, upon which depends claim 19.  This combination, specifically Lin, further discloses:  the system of claim 16, further comprising a motion predicting module configured to select a CPMV candidate or CPMVP candidate from the derived affine merge candidate list or AMVP candidate list ([0072] discloses selecting control point motion vector candidates from either or both of inherited and constructed affine candidates find in the affine merge and AMVP candidate lists.), respectively, and to derive motion information of the block of the current picture based on the motion information of the CPMV candidate or the CPMVP candidate ([0009] discloses control point motion vectors are used to specify affine motion model.).

Regarding claim 20, the combination of Sato in view of Lin discloses the limitations of claim 19, upon which depends claim 20.  This combination, specifically Lin, further discloses: the system of claim 19, wherein the motion information comprises motion information of a reference picture ([0073] at bottom discloses that control point MVs can be scaled to a target reference picture), and the motion predicting module is further configured to:
generate a plurality of control point motion vectors (CPMVs) based on motion information of the reference picture (As disclosed in [0011] with respect to figure 2, a plurality of control point MVs are used to build a candidate list from neighboring blocks of a neighboring block set.).

Method claims 4-8 are drawn to the method of using the corresponding apparatus claimed in claims 16-20, respectively.  Therefore method claims 4-8 correspond to apparatus claims 16-20 and are rejected for the same reasons of obviousness as used above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425